Citation Nr: 0202758	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
plantar fasciitis with pes planus, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Houston Department of Veterans Affairs (VA) Regional Office 
(RO).

At the time of a January 2002 hearing before the undersigned 
Board Member, the veteran and his representative indicated 
that the issue of service connection for hearing loss 
disability was not ripe for appellate review as a substantive 
appeal had not been filed.  The veteran's representative 
asked that it be put on the record that they were requesting 
a hearing before a local hearing officer on this issue.  The 
Board will not further address this issue.  


FINDINGS OF FACT

1.  Moderate limitation of motion of the lumbar spine or 
lumbosacral strain with muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in 
standing positron has not been demonstrated.

2.  The veteran's service-connected bilateral pes planus is 
manifested by symptomatology that includes subjective 
complaints of pain, weakness and swelling; objective findings 
note pain on motion, loss of strength, the use of arch 
supports and special shoes, with diagnoses that include 
bilateral pes planus and plantar fasciitis, but no evidence 
of extreme tenderness of plantar surfaces of the feet, or 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Codes 5292, 5295 (2001).

2.  The criteria for an evaluation of 30 percent, and no 
more, for bilateral plantar fasciitis with pes planus have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.71a, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOCs, and the SSOCs, informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting.  The veteran was also afforded 
several VA examinations during the course of his appeal.  
Moreover, he appeared at a personal hearing before the 
undersigned Board Member via videoconference on January 17, 
2002. 

At the time of his January 2002 hearing, the Board Member 
indicated that he was aware that there were outstanding 
records from VA that had not been associated with the file.  
The Board Member then questioned the veteran as to whether he 
wished to waive original jurisdiction review.  The veteran 
and his representative agreed that they would attempt to 
obtain the evidence.  They further agreed that the Board 
Member would keep the record open for 30 days to allow for 
additional submission and they waived original jurisdiction 
review of those records.  The record was kept open for thirty 
days.  Additional evidence was received in 2002 and has been 
considered when reaching this determination.  VA has met all 
VCAA and 38 C.F.R. § 3.103(a) duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.


Lumbosacral Strain

Service connection is currently in effect for lumbosacral 
stain, which has been assigned a 10 percent disability 
evaluation.  

A 10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent disability 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
disability evaluation is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (2001).

A 10 percent disability evaluation is also warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent disability evaluation is warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

A review of the record demonstrates that at the time of a 
July 1997 VA examination, the veteran reported that he 
sustained an injury to his back in 1987-1988.  He noted that 
the pain had continued to bother him since that time.  
Physical examination revealed normal lumbar lordosis.  The 
lumbosacral spine was moderately tender to percussion but 
there was no evidence of paraspinal muscle spasm.  Range of 
motion of the lumbosacral spine was within normal limits.  
Straight leg raising was negative on both sides.  The distal 
neurovascular examination was intact throughout.  A diagnosis 
of back strain related to service was rendered at that time.  
In an August 1997 rating determination, the RO granted 
service connection for lumbosacral strain and assigned a 
noncompensable disability evaluation from May 17, 1994.  

In April 1999, the veteran requested an increased evaluation 
for his lumbar problem.  He noted that his problem had gotten 
worse over time and that he had been treated at the Audie 
Murphy VA Hospital for the past several years.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate that at the time of a February 
1998 visit, the veteran complained of stiffness and tightness 
in his low back.  There were no leg symptoms.  Physical 
examination revealed a nontender back with normal sensation.  

At the time of a March 1998 outpatient visit, the veteran 
complained of lower back pain since 1987.  He reported having 
tightness in his back which was localized and nonradiating.  
The veteran indicated that he did stretching exercises.  
Physical examination revealed a normal gait and posture.  
Overall strength was 5/5.  Deep tendon reflexes were 2+ and 
symmetric. A trigger point injection was given at that time.  

At the time of an August 1998 visit, the veteran was noted to 
have degenerative joint disease of the lumbar spine.  At the 
time of a December 1998 visit, the veteran reported having 
constant right low back pain.  Alleviating factors included 
low activity level.  Precipitating factors included lifting, 
bending over, sitting or standing too long.  

Physical examination revealed a normal gait and a normal toe-
heel walk.  Lumbar flexion worsened pain.  Lateral bending 
and rotation did not reproduce pain.  Sensory was intact to 
light touch and pinprick.  Motor functioning was intact with 
5/5 strength, bilaterally.  Straight leg raising was to 90 
degrees with no reproduction of pain.  The veteran had good 
flexibility with no pain.  There was tenderness in the right 
gluteus medius.  Hip extension was negative, bilaterally. 

In a July 1999 rating determination, the RO assigned a 10 
percent disability evaluation for lumbosacral strain from 
February 10, 1998.  

At the time of a November 1999 VA outpatient visit, the 
veteran reported having relief for a three to four month 
period when receiving a trigger point injection.  He noted 
receiving a trigger point injection every six months.  He 
rated his pain 5/10 and reported that he did not currently 
take any medication.  

Physical examination revealed that the veteran had a normal 
gait and was able to heel/toe walk.  Straight leg raising was 
negative and there was no piriformis tenderness.  There was 
tenderness at L5 with localized pain.  The veteran was given 
a trigger point injection.  

At the time of a July 2000 visit, the veteran complained of 
pain in his lower back which radiated to his buttocks.  
Physical examination revealed motor strength was 5/5 and that 
sensation was intact.  The veteran had good range of motion 
throughout.  

In September 2000, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had had back strain for thirteen years.  He complained of 
pain, weakness, fatigue, lack of endurance, and stiffness.  
He noted having stiffness in his lower back and complained of 
pain running down the backs of his legs.  The pain was 
constantly there.  He rated it as distressing to horrible on 
a scale of mild to excruciating.  Flare-ups occurred during 
lifting weight, excessive walking, or prolonged sitting.  The 
flare-ups were alleviated with rest.  The flare-ups impacted 
his performance of daily function because it limited his 
movements and he walked at a much slower pace than he 
normally could.  He received Motrin for his back but had no 
other treatment plan.  

The veteran was noted to be a computer desk technician.  He 
could shower, cook, clean, drive a car, take out the trash, 
and shop.  He could not push a lawn mower.  He had a 
difficult time climbing stairs and did not do any gardening.  

Physical examination revealed that the veteran could disrobe 
and sit on the examination table without difficulty.  His 
posture and gait were normal.  Examination of the lumbar 
spine revealed evidence of mild discomfort with motion.  
Straight leg raising tests were negative, bilaterally.  Range 
of motion was limited by pain but there was no fatigue, 
weakness, lack of endurance, or incoordination.  Lumbar spine 
range of motion was as follows:  Flexion 0-90 degrees, 
extension 0-30 degrees, right lateral flexion 0-35 degrees, 
left lateral flexion 0-30 degrees, right rotation 0-30 
degrees, and left rotation 0-25 degrees.  

Sensation was normal to light touch, pinprick, and two-point 
discrimination.  Motor function strength was within normal 
limits and was 5/5 in the upper and lower extremities.  X-
rays of the lumbar spine revealed no compression fracture or 
significant scoliosis.  The disc spaces and disc surfaces 
were uniform and distinct.  There was no spondylolysis or 
spondylolisthesis.  The pedicles were intact.  IA facets and 
IN foramina were normal.  It was the examiner's impression 
that the veteran had a normal complete LS spine.  A diagnosis 
of lumbosacral strain was rendered.  

The examiner described the effects of the condition on the 
veteran's usual occupation and daily activity as mild to 
moderate.  He noted that the veteran was very athletic 
despite his disabilities.  He indicated that the veteran did 
have a difficult time with prolonged walking and standing.  

At his January 2002 hearing, the veteran reported that he had 
daily back problems.  He noted that he had a sharp pain in 
his back even as he sat for the hearing.  He testified that 
his back would hurt if he did any type of lifting or was 
wearing a satchel to carry tools for an extended period of 
time.  The veteran indicated that his back flare-ups had 
caused him to pause during his school registration.  He noted 
that his worst back pain was an 8 or 9.  He testified that 
when the pain became severe it limited his activities.  He 
stated that normally his back pain was a 4 or 5.  The veteran 
testified that he was continuing to receive treatment at 
Audie Murphy VAMC.  

Outpatient treatment records received subsequent to the 
January 2002 hearing demonstrate that the veteran complained 
of low back pain at the time of a March 2001 outpatient 
visit.  Physical examination revealed no lumbar spine 
deformity.  There was mild tenderness to palpation of the 
paraspinal muscles at the L4-5 level.  There was slight 
limitation to lateral movements clinically.  Straight leg 
raising was negative and there was no quadriceps atrophy.  
Strength was 5/5 throughout.  Deep tendon reflexes were 2+ 
and there were no sensory deficits.  

The criteria for a 20 percent disability evaluation have not 
been met under Diagnostic code 5295.  There have been no 
reports of muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in standing position 
in any outpatient treatment record or at the time of any VA 
examination.  The veteran has also not testified as to having 
any spasms.  

A 20 percent evaluation is also not warranted under 
Diagnostic Code 5292.  At the time of the March 1998 VA 
outpatient visit, the veteran had a normal gait.  At the time 
of an August 1998 visit, the veteran was able to straight leg 
raise to 90 degrees with no pain.  He was also noted to have 
good flexibility with no pain.  A normal gait and negative 
straight leg raising were also reported at the time of a 
November 1999 visit.  Moreover, at the time of the September 
2000 VA examination the veteran had flexion from 0-90 
degrees, extension from 0-30 degrees, right lateral flexion 
from 0-35 degrees, left lateral flexion from 0-30 degrees, 
right rotation from 0-30 degrees, and left rotation from 0-25 
degrees.  As such, there has been no demonstration of more 
than mild limitation of motion at the time of any outpatient 
treatment visit or on any VA examination.  

The rating schedule also envisions that disabilities will be 
rated on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In DeLuca v. Brown, 8 Vet. App. 202 (1995) 
the United States Court of Appeals for Veterans Claims 
(Court), held that a disability may be evaluated apart from 
the rating schedule and granted an increased rating on the 
basis of impairment envisioned under the provisions of 
38 C.F.R. §§ 4.40, 4.45.

The Board notes that the veteran has complained of lower back 
pain, indicating that that it is constant with pain being 4 
to 5 out of 10 on an ongoing basis and 8 to 9 out of 10 when 
he has flare-ups.  He has also reported that he has pain when 
lifting or bending over or sitting or standing too long.  He 
further testified that he had to pause during registration 
for classes as his back pain became severe.  

However, the September 2000 VA examiner described the effects 
of lumbosacral strain on the veteran's usual occupation and 
daily activity as only mild to moderate.  Moreover, 
examination of the spine at the time of the September 2000 VA 
examination revealed only evidence of mild discomfort with 
motion.  

Based upon the examiner's observations and the other 
objective medical findings there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, loss 
of functioning arising from pain and weakness does not raise 
the veteran's level disability to that akin of moderate 
limitation of motion or the criteria necessary for a 20 
percent disability evaluation for lumbosacral strain.  

In reaching this determination, the Board has considered all 
the evidence, including his testimony.  However, strength has 
been described as 5/5, thus establishing that he does not 
have functional impairment due to weakness.  When observed, 
he was able to disrobe and move without difficulty.  Thus 
establishing that he retains functional use without pain on 
routine activity.  His posture has been described as normal, 
thus establishing that he does not have loss of lateral spine 
motion.  Although the veteran has pain and pain on motion, 
such pain did not functionally limit motion to a degree that 
approximates moderate functional impairment.  The September 
2000 examination disclosed that he did not have functional 
impairment due to fatigue, lack of endurance or 
incoordination.  

The Board has specifically considered the veteran's testimony 
and the opinion of a VA examiner that there is mild to 
moderate effects on occupation and daily activity.  Clearly, 
the examiner's opinion reflects a range, rather than 
establishing just moderate impairment.  Regardless, the 
clinical findings of this examiner and the other VA 
examiner's are more probative of the degree of impairment 
than the veteran's lay testimony.  The Board again notes that 
in addition to the excellent range of motion objectively 
demonstrated, he has reported that he retains the ability to 
shower, cook, clean, drive, shop and take out the trash.  
Clearly, routine functioning is not more than slightly 
limited.  Furthermore, although the examiner establishes that 
the veteran has a range of impairment, the most probative 
evidence establishes that, overall, the functional impairment 
is no more than slight.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 


Pes Planus

Service connection is currently in effect for bilateral 
plantar fasciitis with pes planus, which has been assigned a 
10 percent disability evaluation.  

Flatfoot with mild symptoms relieved by a built-up shoe or 
arch support is noncompensable.  Flatfoot with moderate 
symptoms, weight- bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation.  Flatfoot with severe 
symptoms, objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, with characteristic 
callosities, which is unilateral, warrants a 20 percent 
evaluation and which is bilateral, warrants a 30 percent 
evaluation.  Flatfoot with pronounced symptoms, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and which are not improved by 
orthopedic shoes or appliances warrants a 30 percent 
evaluation if unilateral and a 50 percent evaluation if 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A review of the record demonstrates that the RO granted 
service connection for bilateral plantar fasciitis with pes 
planus in a July 1995 rating determination and assigned a 
noncompensable disability evaluation under Diagnostic Code 
5299-5276.  

In a January 1999 decision, the Board increased the veteran's 
disability evaluation for his service-connected bilateral 
plantar fasciitis with pes planus from noncompensable to 10 
percent disabling.  In a February1999 rating determination, 
the RO assigned a 10 percent disability evaluation with an 
effective date of May 17, 1994.  

In April 1999, the veteran requested an increased evaluation 
for his flat feet.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate that at the time of a September 
1998 visit, the veteran had no ulcerations and his 
neurological signs were grossly intact.  The veteran was 
found to have collapsed medial arches and pain on palpation 
at the medial arch.  A diagnosis of pes planus was rendered 
at that time.  During a December 1998 visit, the veteran 
reported that his orthotics were not helping him.  The 
veteran had flexible pes planus.  He also had palpable 
pulses, bilaterally.  Right varus was also present.  A 
diagnosis of bilateral plantar fasciitis was rendered.  

At the time of an August 1999 visit, the veteran was seen 
with complaints of pain in the bottom of his feet.  The pain 
was present when walking or standing.  The veteran had 
orthotic devices.  Physical examination revealed pain on 
palpation of the plantar medial calcaneal tuberosity.  It was 
the examiner's impression that the veteran had plantar 
fasciitis.  At the time of a September 1999 visit, the 
veteran reported having pain in his feet at the end of the 
day.  Physical examination revealed pain on palpation to the 
medial plantar fascia band.  A diagnosis of plantar fasciitis 
was rendered.  

At the time of a September 1999 visit, the veteran reported 
having continuous pain in his feet, which was worse at the 
end of the day.  Physical examination revealed pain on 
palpation of the medial plantar fascia band.  A diagnosis of 
plantar fasciitis was rendered.  

During an October 1999 visit, the veteran reported that the 
pain in his feet had gotten progressively worse.  He noted 
that conservative treatment had afforded him no relief.  
Physical examination revealed pain on palpation to the medial 
calcaneal turbicle and medial arch, bilaterally.  The pain 
was increased with dorsiflexion of the digits.  A diagnosis 
of bilateral plantar fasciitis was rendered.  

At the time of a November 1999 VA examination, the veteran 
reported having pain bilaterally in the plantar fascia in the 
soles of both feet for nine years.  He had been treated with 
various orthotics over this time frame.  The plastic 
orthotics were helpful for about two years.  He was least 
symptomatic while wearing athletic shoes.

Physical examination revealed a pes planus type foot, which 
was characterized as moderate withstanding examination with 
some preservation of the longitudinal arch.  His feet were 
tender to palpation in the course of the plantar fascia on 
the soles of both feet.  The tibialis posterior tendon 
function was intact, bilaterally.  A diagnosis of pes planus 
bilaterally with plantar fasciitis bilaterally, was rendered.  

In a January 2000 letter, the veteran reported that he had 
just been issued his fourth pair of orthotics.  The veteran 
noted that he had taken steroid shots in the feet and that he 
had been on oral medication in the past.  

In an August 2000 letter, the veteran reported that his feet 
had gotten worse and that he was not able to walk or run for 
long periods of time.  He noted that the inserts that had 
been made for his shoes were giving him no relief.  

At the time of an August 2000 visit, the veteran reported 
that his orthotics had not helped at all and that his pain 
level was 8 out of 10.  

In September 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
complained of swelling and stiffness when at rest.  He also 
noted pain, stiffness, swelling, fatigue, and lack of 
endurance when walking or standing.  He indicated that he had 
constant pain and rated it as horrible to excruciating on a 
scale of mild to excruciating.  He had pain and flare-ups 
daily, which lasted as long as he was on his feet.  He 
reported that he had had multiple orthotics and showed 
inserts fabricated for him.   Flare-ups occurred with any 
type of standing, walking, or jogging.  Alleviation of the 
flare-ups occurred when he was off his feet.  

Physical examination of the lower extremities revealed no 
signs of abnormal weightbearing, such as callosities, corns, 
breakdowns, or unusual shoe wear.  There was some limited 
function of standing and walking for prolonged periods of 
time.  The veteran did not require braces, a cane, or 
corrective shoes.  He did require orthotics and shoe inserts.  

The veteran had flat feet.  Nonweightbearing and 
weightbearing alignment of the Achilles tendon was good.  The 
degree of valgus was minimal.  Examination of the feet 
revealed painful motion with plantar flexion of the toes.  
There was no edema, instability, weakness, or tenderness.  
There was tenderness to palpation of the plantar fascia on 
the right and left foot. There were no vascular changes, 
hammertoes, high arches, or claw foot.  Hallus valgus was 
absent, bilaterally. 

It was the examiner's impression that the veteran had mild 
pes planus with weightbearing with no other abnormality of 
the left foot.  With regard to the right foot, the examiner 
indicated that there was mild pes planus of the right foot 
with weightbearing.  There was also mild to moderate 
metatarsus adductus and mild inversion of the ankle of the 
right foot.  The examiner indicated that the veteran had mild 
pes planus and mild inversion of the right ankle.  The 
examiner described the effects of the condition on the 
veteran's usual occupation and daily activity as mild to 
moderate.  He noted that the veteran was very athletic 
despite his disabilities.  He stated that the veteran did 
have a difficult time with prolonged walking and standing.  

In a March 2001 note, the veteran's VA physician indicated 
that he was currently in the care of the podiatry service at 
Audie Murphy VA Hospital.  He noted that the veteran had 
inflammation of the lining of the heel in both feet called 
plantar fasciitis.  He stated that they had treated his 
condition with arch supports, injections, pain pills, and 
stretching exercises, which the veteran said had not 
alleviated his symptoms.  

At the time of his January 2002 hearing, the veteran reported 
that he had had a lot of treatment for his feet.  He also 
noted that he had been issued orthotics.  He testified that 
he wore these every day.  He noted that the orthotics were 
basically a cast on his foot.  He indicated that he was 
receiving ultrasound treatment for his feet.  He reported 
that his job as a network technician required him to be on 
his feet.  He noted that his feet felt tired and ached by the 
end of the day and that he had sharp pains in them.  He 
reported taking a muscle relaxer to attempt to ease the pain.  
The veteran stated that the pain in his feet often caused him 
to sit down for fifteen minutes during the workday.  The 
veteran testified that he was receiving treatment of his feet 
on Mondays, Wednesdays, and Fridays.  He further indicated 
that he scheduled his appointments for after work so as not 
to miss any appointments.  

Outpatient treatment records received subsequent to the 
January 2002 hearing demonstrate that at the time of an April 
2001 visit, the veteran complained of bilateral plantar 
fasciitis.  He noted that he had been given custom insoles.  
His pain was reported as 6/10.  He reported decreased 
activity and indicated that he had been using feldane.  
Vascular examination revealed palpable pedal pulses.  
Dermatology examination was unremarkable.  There was pain on 
palpation to the bilateral plantar fascia.  There were no 
fibromas.  There was decreased ankle jerk.  Range of motion 
was less than 10 degrees.  Examination of the gait revealed 
pronation of STJ bilaterally in midstance and toe-off.  It 
was the examiner's assessment that the veteran had congenital 
pes planovalgus with plantar fasciitis.  

At the time of a June 4, 2001, visit, the veteran reported 
having 6/10 foot pain which became 9/10 when becoming worse.  
The veteran reported stretching his Achilles tendon daily and 
indicated that he wore custom made orthotics.  Range of 
motion for both ankles was within normal limits.  Strength 
for both plantar and dorsiflexion was 5/5.  There was 
flattening of both arches.  

At the time of a June 12, 2001, visit, the veteran requested 
hydrocortisone cream for his feet.  He also wanted a note 
which would allow him to wear athletic shoes at work.  The 
veteran reported that his foot pain was rated 8/10.  

At the time of a July 9, 2001, visit, the veteran reported 
that his custom insoles had mildly relieved his pain.  
Examination revealed palpable pedal pulses.  There was pain 
to palpation of the plantar fascia, bilaterally.  There were 
no fibromas.  There was decreased ankle jerk and range of 
motion was less than 10 degrees.  There was pronation of STJ 
bilaterally in midstance and toe-off.  It was the examiner's 
assessment that the veteran had congenital pes planovalgus 
with plantar fasciitis.  

At the time of an October 22, 2001, visit, the veteran 
reported having only minimal relief with injections.  He 
noted that the medium arch buildup in the custom orthoses 
offered the best relief.  He described his pain as sharp/achy 
and pointed to the medial fascial band.  

Examination revealed pain over the medial band of the plantar 
fascia, bilaterally, which was somewhat prominent on hallux 
dorsiflexion.  There was no point tenderness or pop to 
calcaneus, plantar or posterior.  There was no pain to any 
tendious insertions.  The veteran had planus type foot which 
was flexible and pronated on load.  It was the examiner's 
assessment that the veteran had atypical plantar fasciitis 
with tight medial band.  

At the time of a November 20, 2001, visit, the veteran noted 
that his ankle had hurt for the past two weeks.  He described 
the pain as a discomfort on the dorsal aspect of his foot 
slightly anterior to his lateral malleolus.  He noticed the 
pain while walking when the heel struck the ground.  He also 
reported eversion.  The veteran reported that he could still 
walk with pain but that he was bothered by it.  

Physical examination of the right foot revealed no swelling, 
warmth, or erythema.  There was no crepitus in the area of 
pain and no TTP.  The veteran had intact motor and sensory 
function of the right foot and his gait was unaffected.  

At the time of a November 28, 2001,visit, the veteran again 
reported having pain in his right ankle.  He noted that the 
pain was currently a 7 and increased to 8 or 8.5 when he 
walked or moved the ankle.  He stated that he could not put 
pressure on the ankle or move it to the left side.  He 
indicated that there had been no redness or swelling and no 
other obvious deformities other than pain.  

Physical examination revealed that the veteran had full range 
of motion of the right ankle with no erythema, edema, or 
point tenderness.  The gait was normal except for pronation 
of the feet when weightbearing, right greater than left.  The 
examiner suspected a mechanical cause of pain due to the 
collapsed arch.  

At the time of a December 2001 visit, the veteran again 
reported right ankle/foot pain.  He described the pain as a 
discomfort on the dorsal aspect of his foot slightly anterior 
to his lateral malleolus.  He noted the pain while walking 
when his heel struck the ground.  He also reported inversion.  
He stated that he could still walk with pain but that he was 
bothered by it.  

Physical examination revealed that the veteran's ankle was 
not swollen and there was no effusion or erythema.  There was 
tenderness to palpation to the anterior/talar tendon and on 
the superficial peroneal nerve.  There was decreased motion 
with inversion and eversion of the subtalar joint.  The 
veteran's foot had inversion when the heel was in neutral.  
X-rays of the foot and ankle were normal.  It was the 
examiner's assessment that the veteran had peroneal nerve 
irritation versus tendinitis.  

At the time of a January 9, 2000, visit, the veteran reported 
that his pain was 4/10 for his right ankle before treatment.  

The veteran has reported continuous pain in his feet.  At the 
time of his September 1998 visit, the veteran was found to 
have collapsed arches.  At the time of a December 1998 visit, 
the veteran was also noted to have right varus.  At the time 
of his September 1999 visit, the veteran reported having 
continuous pain which was worse at the end of the day.  Pain 
was noted to be increased with dorsiflexion of the digits at 
the time of an October 1999 visit.  The veteran also reported 
that the inserts that he had been given were providing no 
relief at the time of an August 2000 visit.  Valgus was noted 
at the time of a September 2000 VA examination, with painful 
motion with plantar flexion of the toes being reported at 
that time.  Inversion of the right foot and metatarsus 
adductus was noted at the time of a September 2000 VA 
examination.  Moreover, in a March 2001 note, the veteran's 
VA treating physician indicated that treatment with 
injections, arch supports, pain pills, and stretching 
exercises had not alleviated the veteran's symptoms.  
Pronation of STJ in midstance and toe off was present at the 
time of an April 2001 visit.  The veteran was diagnosed with 
pes planovalgus at that time.  

Furthermore, at the time of a December 2001 visit, the 
veteran was noted to have tenderness to palpation on the 
anterior/talar tendon and on the superficial peroneal nerve.  

While the veteran has not been shown to have characteristic 
callosities, pain has been demonstrated upon manipulation and 
use on numerous occasions.  The veteran had also been shown 
to have varus and valgus findings.  Moreover, pronation was 
present at the time of an April 2001 visit.  The veteran has 
also reported and testified as to having swelling of the 
feet.  Thus, the criteria for a 30 percent evaluation have 
been more closely approximated.  38 C.F.R. § 4.7 (2001).  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted on the basis of functional loss 
due to pain.  However, the veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board concludes that the veteran is 
most appropriately evaluated at the 30 percent rate under DC 
5276.

A rating in excess of 30 percent is not warranted.  Under DC 
5276, a disability rating of 50 percent is contemplated in 
cases of acquired flatfoot that is "pronounced," i.e., 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances.  Marked 
pronation, extreme tenderness, marked inward displacement and 
severe spasm have not been demonstrated.  The Board finds 
that a 50 percent rating under DC 5276 is not warranted.  To 
the extent that an evaluation in excess of 30 percent is 
sought, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

In reaching the determination to grant a 30 percent 
evaluation, the Board has considered the non-regulatory 
guidance issued by compensation and pension service.  That 
guidance establishes that plantar fasciitis should be rated 
by analogy to Diagnostic Code 5310.  Under such circumstance, 
separate 10 percent evaluations would be assignable.  Because 
the Board has granted a 30 percent evaluation, further 
consideration of diagnostic Code 5310 is not warranted and 
would result in pyramiding.  38 C.F.R. § 4.14 (2001).

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

As to both the veteran's service-connected lumbosacral strain 
and pes planus, the Board notes that the veteran has not been 
recently hospitalized for either disorder.  

The Board also notes that while the veteran has reported that 
his back and feet problems cause him to have to take breaks 
during the course of his workday, the examiners have 
described the effects of his disabilities on his activities 
of daily living as only moderate.  Furthermore, the veteran 
continues to work on a full-time basis and attends school.  
He has also reported that he seeks treatment for his service-
connected disorders after work.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected disabilities and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the appellant has an "exceptional 
or unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.

ORDER

A 30 percent rating for bilateral plantar fasciitis with pes 
planus is granted, subject to provisions governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for lumbosacral strain 
is denied. 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

